Citation Nr: 0723579	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbar 
strain with degenerative changes (back disorder), currently 
evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than December 7, 
2004 for the grant of a 40 percent evaluation for a chronic 
lumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2002 and January 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to her service connected disorder.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  From October 24, 2002 to January 13, 2004, the veteran's 
back disorder was not manifested by a severe limitation of 
lumbar motion, by forward thoracolumbar flexion limited to 30 
degrees or less, or by favorable ankylosis of the entire 
thoracolumbar spine. 

2.  Since January 14, 2004, the veteran's back disorder has 
been manifested by a limitation of a forward thoracolumbar 
flexion to 30 degrees or less.   

3.  Since January 14, 2004, the veteran's back disorder has 
not been manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.



CONCLUSIONS OF LAW

1.  From October 24, 2002 to January 13, 2004, the veteran's 
chronic lumbar strain with degenerative changes did not meet 
the criteria for an evaluation in excess of 20 percent.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5237 (2006).

2.  The criteria for assignment of an effective date of 
January 14, 2004, for a 40 percent evaluation for a chronic 
lumbar strain with degenerative changes have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.400 (2006).

3.  Since January 14, 2004, the veteran's chronic lumbar 
strain with degenerative changes has not met the criteria for 
an evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 2002 rating decision on appeal increased the 
disability evaluation for the veteran's service-connected 
back disorder to 20 percent effective October 24, 2002.  The 
January 2005 RO decision on appeal assigned a 40 percent 
evaluation, effective December 7, 2004, which remains in 
effect.  

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 20 percent if she suffered from a severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  The pertinent evidence of record includes 
the November 2002 VA examination report as well as VA 
treatment records from the period here under review.  
Significantly, neither the November 2002 examination nor any 
pertinent VA record reveals evidence of a severe limitation 
of motion of the lumbar spine.   Indeed, the November 2002 VA 
examination revealed 70 degrees of forward flexion, 20 
degrees of extension, and 30 degrees of bilateral side 
bending.  Hence, entitlement to a higher rating for the 
period under review is denied.

Effective September 26, 2003, VA had revised the criteria for 
evaluating limitation of motion.  Under the new rating 
criteria for evaluating diseases of the spine, the veteran is 
entitled to a 40 percent rating for her disorder if it is 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less, or by favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is in order if her 
disorder is manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  The pertinent evidence of record includes December 
2003, January 2004, and December 2004 VA examination reports; 
as well as VA treatment records for the period under review.  

The pertinent regulation provides that the effective date for 
an award of increased compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.   38 C.F.R. § 3.400(o)(1).  In this respect, while the 
December 2003 VA examination showed forward flexion to only 
35 degrees, the January 14, 2004 VA examination report 
records flexion to 10 degrees, thereby satisfying the 
criteria for a 40 percent rating by showing thoracolumbar 
spine forward flexion of 30 degrees or less.  Therefore, 
entitlement to an effective date of January 14, 2004 is 
warranted for the 40 percent rating for lumbosacral strain.  

At no time, however, has evidence of unfavorable ankylosis of 
the entire thoracolumbar spine ever been presented.  
Therefore, entitlement to a rating higher than 40 percent 
since January 14, 2004, is denied.

The Board has considered the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2006), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the veteran complains of 
pain, there is no evidence of pathology such as 
incoordination or disuse atrophy, sufficient to otherwise 
warrant an increased rating.

The Board acknowledges that an April 2005 Social Security 
Administration (SSA) decision found the veteran unable to 
work for reasons linked substantially to her back disability.  
Decisions of the SSA regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Adjudications of VA and Social Security claims are based on 
different laws and regulations.  Still, the Board does find 
that a claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders has been raised.  That matter is referred to the RO 
for appropriate consideration.
 
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 
correspondence, and in a May 2005 statement of the case of 
the information and evidence needed to substantiate and 
complete the claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in her possession.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

For the period from October 24, 2002 to January 13, 2004, 
entitlement to a rating in excess of 20 percent for a chronic 
lumbar strain with degenerative changes is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of January 14, 2004, for 
a 40 percent rating for a chronic lumbar strain with 
degenerative changes, is granted.

For the period since January 14, 2004, entitlement to a 
rating in excess of 40 percent for a chronic lumbar strain 
with degenerative changes is denied.


REMAND

The November 2002 VA examination diagnosed likely 
degenerative disc disease.  Thereafter, an October 2004 VA 
outpatient record in connection with prospective neurosurgery 
of the veteran's back notes a diagnosis of lumbar disease 
with radiculopathy.  The December 2004 VA examination 
diagnosed degenerative disc disease, with intervertebral disc 
syndrome.  Unfortunately, the RO has not addressed this 
evidence and should do so in adjudicating the veteran's 
possible entitlement to a separate rating for radiculopathy.  
As this issue is inextricably intertwined with the rating 
assigned the veteran's service connected chronic lumbar 
strain with degenerative changes, further development is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with a 
VA medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and severity of any 
radiculopathy associated with the chronic 
lumbar strain with degenerative changes.  
Send the claims folder to the examiner for 
review in conjunction with the 
examination.  The comments of the January 
14, 2004 VA examiner, as well as those 
findings recorded in the service medical 
records and the December 1996 rating 
decision, must be carefully considered.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not that any diagnosed 
radiculopathy is related to the service 
connected chronic lumbar strain with 
degenerative changes.  A complete 
rationale must be provided for any opinion 
offered.  All indicated tests and studies 
deemed appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be provided.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159.

4.  Thereafter, the RO must readjudicate 
the question whether the veteran is 
entitled to separate ratings for lower 
extremity radiculopathy.  The RO is 
advised that it is to make any 
determination based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  If the veteran 
fails to show for any scheduled VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2006).  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


